IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-62,485-03




EX PARTE SERGIO DANIEL GONZALES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-CR-00000278-C IN THE 197TH DISTRICT COURT
FROM CAMERON COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to ten years’ imprisonment.  The Thirteenth Court of Appeals affirmed his
conviction.  Gonzales v. State, No. 13-12-00077-CR (Tex. App.—Corpus Christi 2012, no pet.).
            Applicant contends, among other things, that plea counsel failed to investigate evidence that
could have impeached the complainant.  On July 24, 2013, we remanded this application and
directed the trial court to order the District Clerk to forward the supplemental police reports that
were the evidentiary basis of Applicant’s claim.  On November 25, we received the supplemental
record.  We believe that the record is not sufficient to resolve Applicant’s claim.  If Officer Saul
Ochoa’s internal affairs report exists and is available, the trial court shall order the District Clerk to
forward a copy of the report to this Court.  If the report does not exist, the trial court shall certify that
it does not exist. 
            This application will be held in abeyance until the record has been supplemented.  The
supplemental record shall be forwarded to this Court within 60 days of the date of this order.  Any
extensions of time shall be obtained from this Court.
Filed:  June 18, 2014
Do not publish